COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Lynette Starr v. A. J. Struss & Company

Appellate case number:    01-14-00702-CV

Trial court case number: 70046

Trial court:              149th District Court of Brazoria County

       It is ordered that Appellee’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Keyes, Huddle, and Lloyd


Date: September 1, 2015